
	
		II
		110th CONGRESS
		2d Session
		S. 3369
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Nelson of Florida
			 (for himself, Mr. Kennedy,
			 Mr. Durbin, Mr.
			 Menendez, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for relief to surviving spouses and children, and for other
		  purposes.
	
	
		1.Relief for surviving
			 spouses
			(a)In
			 generalThe second sentence of section 201(b)(2)(A)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by
			 inserting (or, if married for less than 2 years at the time of the
			 citizen’s death, an alien who proves by a preponderance of the evidence that
			 the marriage was entered into in good faith and not solely for the purpose of
			 obtaining an immigration benefit) after for at least 2 years at
			 the time of the citizen’s death.
			(b)Applicability
				(1)In
			 generalThe amendment made by subsection (a) shall apply to all
			 applications and petitions relating to immediate relative status under section
			 201(b)(2)(A)(i) of the Immigration and Nationality Act pending on or after the
			 date of the enactment of this Act.
				(2)Transition
			 cases
					(A)In
			 generalIn the case of an alien described in subparagraph (B) who
			 seeks immediate relative status pursuant to the amendment made by subsection
			 (a), the alien shall have until the date that is 2 years after the date of the
			 enactment of this Act to file a petition under section 204(a)(1)(A)(ii) of the
			 Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)(ii)), notwithstanding
			 any other provision of law.
					(B)Aliens
			 describedAn alien is described in this subparagraph if—
						(i)the
			 alien’s United States citizen spouse died before the date of the enactment of
			 this Act;
						(ii)the alien and
			 the citizen spouse were married for less than 2 years at the time of the
			 citizen spouse’s death; and
						(iii)the alien has
			 not remarried.
						
